OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




Honorable Pbll Ford, Chief
Voighta md llurures Division
rbpm80tbt         0r A-gri0ultw
*ustia      14, TOxa8
Dear     Sira




                                                     he holds offloe.
                                                    ormlng the duties

                                             you adtlre that 8urety aom-
                                            lair1 bond8 dealre to be re-’
                                            ereon and you vfrh to be ad-
                                             may be relieved by you and




                     8 of pub110 velgher ia required  to errouts
a bond for the fr.lthful  periormanoe  of the duties of ofiiaa.
Artlales  5687, 5688 and 5692. !fhe boadr of those appointed are
approved by the Commlssio~erof Agrlou&c~       vhile the bonds oi
those elected we 9gprored by the CorvltJ Judge.
                 Arttale 5702 specifically    authorirea the suspension or
dismfissal       from 0111oe of any publio    velgher, whether appointed
Boaorable        Phil Ford, page 2



~‘e~~~“,~~!“v~ ;g ~~~~gyg:;~,~*~~                ~;~:=$.of
or other o&se.   The lraguage of thir #trtute’ir   certainly
broad enough to oover the rituatlone you have deacrlbed.
           The rtatutr plaorr the duty or acting 8quarely on
the Commlulour of Agrlaulture. It the faatr       In a ome ur-
rant tha bation It I8 hi8 duty to tile rpecISIa aharpes oi rlr-
iusaace   or lt+ndomeat of oitiaa vlth the Clovernor in the case
02 appointad otilaerr    and with tha ComIuIoner8~ Court la the
oaso o fl& o ted  orri4ser8.  They, fn turn, are sharged vlth the
duty of 8uspaa8Ioo or diemireal fra     office If the charger au-
thorised bx Artlola 5702 8re rupported.
            The80 etatutee,  and vht ve hwr raid, laver .your
queatloa   a? ‘just vhat relief   vo ry be lo a porltloa to give
the rurloua boading oarpmIe8 owr tha state . . . where l pub-
lic velgher aeaae8 hi8 aperatlone prior 80 the end of his term
oi oiiloe, ’ We vent It uader8tood, hovever, that ve are not
ruling upon the valldft~    of the prooeduro for the ruspaasIoa
or dI8mi8ul     of public velgherr a8 provided bl the above utat-
uter.
            The oplaloa of July 23, 1931, to vhlah you refer, ad-
drersrd      your departmeat, and ruling that you lr b aot author-
            to
Ilced by lav, to mace1 or releare a rurrty baad Ia oorreat.    A8
vi rtated then, the raetler     1IabIlIty vould ae8ee after 8ua-
penaloa, dIerIsa&      or at the end oi tho’terti of office.
                                          Very truly   your8




EErb